Citation Nr: 1511337	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  07-21 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant, her daughter, and her son


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active service from November 1954 to July 1976.  He died in March 2006.  The appellant is the Veteran's surviving spouse. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The appellant and her son testified at a hearing before RO personnel in April 2007.  Thereafter, the appellant and her daughter testified during a Board videoconference hearing in May 2008.  

Following remands in August 2008 and April 2010, the Board denied the Veteran's claim of service connection for the cause of the Veteran's death as well as for dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which issued an August 2012 Order granting a Joint Motion for Partial Remand (Joint Motion) vacating and remanding the portion of the Board decision that denied to service connection for the cause of the Veteran's death.  The Joint Motion reflects that the appellant abandoned the claim for DIC benefits pursuant to 38 U.S.C.A. § 1318.  


The Board remanded the appellant's claim in December 2012 and May 2013.  In September 2013, the Board again denied the Veteran's claim of service connection for the cause of the Veteran's death, to include under the provisions of 38 U.S.C.A. § 1151.  The appellant appealed the denial to the Court which issued a July 2014 Order granting a Joint Motion vacating and remanding the portion of the Board decision that denied service connection for the cause of the Veteran's death.  The Joint Motion reflects that the appellant abandoned the claim based on benefits pursuant to 38 U.S.C.A. § 1151.  

In August 2014, the Board notified the appellant and her representative of the Court's decision and invited the submission of additional argument and/or evidence.  In December 2014, a medical opinion from a private oncologist was received by the Board.  The medical opinion is accepted for inclusion into the record on appeal.  


FINDINGS OF FACT


1.  The Veteran served in the Republic of Vietnam during the Vietnam War and is presumed to have been exposed to an herbicide agent.  

2.  The Veteran died in March 2006; according to his death certificate the immediate cause of death was end stage liver cancer-cholangioma (tumor of the bile duct).  

3.  At the time of the Veteran's death, service connection was in effect for diabetes mellitus, arteriosclerotic heart disease with hypertension, peripheral vascular disease, tenorrhaphy of the left Achilles tendon, vagotomy with pyloroplasty, as well as erectile dysfunction.  

4.  There is reasonable doubt as to whether the Veteran's end stage liver cancer-cholangioma (cholangiocarcinoma) is traceable to active military service and his presumed exposure to herbicide agents.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

The Veteran served in Vietnam.  Therefore, he is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  Of relevance in the present case, cancer of the liver is not listed among the diseases presumed to be related to herbicide exposure.  38 U.S.C.A. § 1116(a)(2)(F).  

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, a claimant is not precluded from presenting evidence that a disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  

At the time of the Veteran's death, service connection was in effect for diabetes mellitus, for arteriosclerotic heart disease with hypertension, for peripheral vascular disease, for tenorrhaphy of the left Achilles tendon, for vagotomy with pyloroplasty, and for erectile dysfunction.  The Veteran's death certificate reveals that he died in March 2006 of end stage liver cancer-cholangioma due to (or as a consequence of) withdrawal of care and also due to respiratory failure.  

In a January 2007 statement, the Veteran's private physician commented that the Veteran had died from cholangiocarcinoma of undetermined etiology.  He noted that there was an association between cholangiocarcinoma and ulcerative colitis, hepatic fibrosis, and polycystic disease.  Otherwise, the physician commented that the Veteran's service in Vietnam placed him at a slightly higher risk for a pre-malignant underlying disorder.  He added that exposure to other carcinogens may have placed the Veteran at increased risk for cholangiocarcinoma.  

Medical literature and/or Internet websites submitted by the appellant and her representative reflect, in particular, that the etiology of most bile duct cancers is unknown.  

The Veteran's claims folders were reviewed by a VA examiner in December 2009.  The examiner opined that the Veteran's cholangiocarcinoma (Klatskin's tumor) was not caused by gallbladder stones or by the Veteran's service-connected diabetes mellitus.  He also opined that Klatskin's tumor alone contributed to the Veteran's death and that there was no known cause for the cancer.  

The Veteran's claims folders were again reviewed by a VA examiner in January 2013.  In particular, the VA examiner opined that it was less likely as not that the Veteran's exposure to herbicides in Vietnam caused end stage liver cancer-cholangiocarcinoma.  In support of her opinion, the examiner referenced the Institute of Medicine's (part of the National Academy of Sciences) study on the exposure of herbicides and its effects, in which it was cited that there was currently inadequate/insufficient evidence to determine whether an association existed between Agent Orange and cancer of the liver and bile ducts.  The examiner also opined that it was less likely as not that any service-connected disability, in particular diabetes mellitus, played any role in the Veteran's death.  

In December 2014, the Board received from the appellant a case report authored by Charles M. Farber, MD, of the Carol G. Simon Cancer Center, Morristown Memorial Hospital.  Dr. Farber noted that he was board certified in Internal Medicine, Hematology, and Medical Oncology.  Dr. Farber's Curriculum Vitae (resume) notes a number of published articles related to cancer research as well as academic and professional appointments to include: clinical associate of the Cancer Institute of New Jersey; Chief Fellow, Hematology/Oncology Service, New York Hospital; as well as Chief, Division of Hematology/Oncology, Morristown Memorial Hospital.  Dr. Farber noted that he had reviewed the pertinent medical records in the Veteran's claims folders and had also reviewed information currently available regarding the use and complications of exposure to Agent Orange and other herbicides and their "contamination with dioxin."  

In his report, Dr. Farber discussed some of the risk factors for cholangiocarcinoma, and also referenced the development of certain cancers subsequent to dioxin exposure.  Dr. Farber commented:

The data is not as clear for [the Veteran]: it has been reported that the development of other cancers [other than those presumptive cancers], including cholangiocarcinoma, can be associated with the exposure to dioxin.  With a relatively uncommon illness, such as cholangiocarcinoma, it is quite difficult to draw an epidemiological association between the development of disease and dioxin exposure.  

Still, based on [the Veteran's] time and duration of military service[,] . . . the high likelihood that he was expos[ed] to Agent Orange and/or other defoliants and their contaminant of dioxin, the characterized latency of three to four decades for the development of cholangiocarcinoma when it is associated with other toxin exposures[,] and the lack of any other known predisposing illness with which [the Veteran] suffered that would have placed him at risk for cholangiocarcinoma, I would state that it is more likely than not that the veteran's disability/development of cholangiocarcinoma was related to his service.  

The Veteran's personnel records are not apparently associated with the claims folders.  The Veteran has been reported by the service department to have served in Vietnam from August 1966 to August 1967.  A statement from the Veteran notes that he served in Vietnam with a United States Air Force (USAF) engineering squadron, which he identified as "819 Red Horse," and that he was involved in the building of Phu Cat Air Base.  A review of articles located on the Internet supports that the USAF did have a 819th Red Horse (civil engineering) squadron that was involved in building Phu Cat Air Base in Binh Dinh Province, Vietnam.  A service treatment record (STR) dated in February 1967 notes the Veteran's organizational unit as "819th Red Horse" and that he was being treated at the Phu Cat 819 dispensary.  Phu Cat Air Base appears to have been a base of operation for the spraying of herbicides from 1968 to 1970, subsequent to the Veteran's service in Vietnam.  Otherwise, Internet articles note that Binh Dinh Province was apparently sprayed with herbicides in the 1960s as part of the military's Operation Ranch Hand, although the exact dates and extent of the spraying is not clear.  

With the above in mind, the Board has weighed the medical opinions which commented on the Veteran's exposure to Agent Orange and the development of cholangiocarcinoma.  The unfavorable January 2013 VA examiner's opinion, in which the rational provided is based on the Institute of Medicine's (part of the National Academy of Sciences) study on the exposure of herbicides and its effects, lacks sufficient rationale.  See e.g. Polovick v. Shinseki, 23 Vet. App. 48 (2009).  As such, it is assigned less probative weight.  The January 2007 statement from the Veteran's private physician noting that exposure to carcinogens may have placed the Veteran at increased risk for cholangiocarcinoma is speculative with regard to the connection between presumed herbicide exposure and the Veteran's development of cholangiocarcinoma.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative).  Therefore, it also is assigned less probative weight.  

Otherwise, the Board finds the opinion of Dr. Farber to be persuasive.  Dr. Farber is an oncologist and he provides an explanation for his opinion that the Veteran's cholangiocarcinoma was as likely as not related to Agent Orange exposure (presumed) in Vietnam.  Furthermore, the speculative opinion of the Veteran's private physician adds further probative weight to Dr. Farber's conclusion.  It is noteworthy that no clear causality is suggested by the other medical evidence of record with regard to the Veteran's gallstones (or other risk factors) and his developing a cholangiocarcinoma.  

Thus, the Board finds the weight of the medical evidence supports a relationship, or at the very least raises a reasonable doubt, between the Veteran's presumed Agent Orange exposure in Vietnam and his developing cholangiocarcinoma.  It bears noting that in requiring only an approximate balance of positive and negative evidence to prove any issue material to a claim for veterans' benefits, the nation, "in recognition of our debt to our veterans," has "taken upon itself the risk of error" in awarding such benefits.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Therefore, following consideration of the totality of the evidence of record and resolving reasonable doubt in favor of the appellant, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §5107; 38 C.F.R. § 3.102.  



(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


